                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ralph Eastman                                                       Docket No. 7:20-CR-22-lM

                                Petition for Action on Supervised Release

COMES NOW Ryan T. Walker, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Ralph Eastman, who, upon an earlier plea of guilty to
Conspiracy, in violation of 18 U.S.C. § 371; Bank Fraud, in violation of 18 U.S.C. § 1344(2); Theft or
Receipt of Stolen Mail, in violation of 18 U.S.C. § 1708; Aggravated Identify Theft, in violation of 18 U.S.C.
§ 1028A(a)(l), was sentenced by the Honorable Judith C. Herrera, United States District Judge, on January
18, 2018, to the custody of the Bureau of Prisons for a term of36 months and one day. It was further ordered
that upon release from imprisonment the defendant be placed on supervised release for a period of 36
months.

Ralph Eastman was released from custody on April 16, 2019, at which time the term of supervised release
commenced.

Jurisdiction was transferred to the Eastern District of North Carolina on February 24, 2020.

                                           Earlier Court Action

11/01/2019     Notice of Non-compliance was submitted to the District of New Mexico reporting the
               defendant's Misdemeanor Larceny (shoplifting) charge in New Hanover County, North
               Carolina. Supervision continued and transfer of jurisdiction to the Eastern District of North
               Carolina was initiated.

04/01/2020     Violation Report submitted to the court reporting the defendant's use of cocaine on February
               3, 2020. Supervision continued to aliow the defendant to participate in substance abuse
               treatment.

02/05/2021     Violation Report submitted to the court reporting the defendant's use of marijuana on
               February 5, 2021. Supervision continued to allow the defendant to participate in substance
               abuse treatment and be referred to a psychiatrist.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On June 24, 2021, the defendant submitted to a urinalysis screening which returned positive for marijuana
on an instant test. The defendant signed an admission form on June 24, 2021, admitting to using marijuana
June 21, 2021. As a sanction for his conduct, it is respectfully recommended that the defendant be placed
on a curfew and monitored with Location Monitoring: Radio Frequency equipment for a period not to
exceed 60 consecutive days. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
Ralph Eastman             .
Docket No. 7:20-CR-22-lM
Petition For Action
Page2
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.
       The defendant must pay all of the .cost of the program.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl David W. Leake                                   Isl Ryan T. Walker
David W. Leake                                       Ryan T. Walker
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401-4290
                                                     Phone:910-679-2030
                                                     Executed On: July 2, 2021




                                     -tt:9-:RDER OF THE COURT

Considered and ordered this    Ce     day of         ~                   , 2021, and ordered filed and
~ a part of the records in the above case.                 ~
. Xukl £ /Vly-WD
Richard E. Myers II
Chief United States District Judge
